Order filed, February 05, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00028-CV
                                 ____________

          LANE-VALENTE INDUSTRIES (NAT'L), INC, Appellant

                                         V.

  J.P. MORGAN CHASE, N.A. AND BOVIS LEND LEASE, INC., Appellee


                    On Appeal from the 164th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-36514


                                     ORDER

      The reporter’s record in this case was due February 03, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Donna King, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM